 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case FE ga E `§,;

 

UNITED STATES DISTRICT CoURT MAR 2 5 2019

cLERK. u 5 ols'ramr count
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN mch m CAL_H__GRNIA

UNITED sTATEs oF AMERICA JUD_GMENT IN A CF£MINA,LGASE-~WMMHEHL
' V (F or Offenses Comrnitted On or After November l, 1987)

OCTABIANO CRISTOBAL-BONIFACIO (1)

 

Case Number: 3:18-CR-03826-BTM

Elana R. Fogel
Defendant’s Attorney

USM Numher 63316-298

|:| n
THE DEFENDANT:
|:l pleaded guilty to count(s) 1 Of the Indictment

 

 

E was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section /Nature of Offense Count
8: 1325 - Attempted Unlawful Entry By An Alien (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:I The defendant has been found not guilty on count(s)

 

PI¢ Count(s) 2 of the Indictment is dismissed on the motion of the United States.

 

}14 Assessment : $100.00

Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

|:j JVTA Assessment*: $

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

>!4 No fine |:1 Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 25. 2019

Date of Imposition of Sentenee

    
  

HON. BARR TED OSKOWITZ
UNITED STATES DISTRICT JUDGE

 

h

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: OCTABIANO CRISTOBAL-BONIFACIO (1) Judgment - Page 2 of 2
CASE NUMBER: 3 : 18-CR-03 826-BTM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bure of Prisons to be impriso d for at tal term of:

TWELVE (12) months and ONE (1) day as to count l W p/\

l:|E

 

 

  

Hon. BARRYfrED `Mf)`sr<;owrrz
UNITED sTATEs DrsTRICT JUDGE

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

II| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

13 on or before

E as notified by the United States Marshal.

I:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED sTATEs MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-03826-BTM

 

